                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IVAN ANTJUAN BURLEY,                            )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )       NO. 3:19-cv-00118
                                                )
SUMNER COUNTY 18TH JUDICIAL                     )       JUDGE CAMPBELL
DRUG TASK FORCE, et al.,                        )       MAGISTRATE JUDGE NEWBERN
                                                )
     Defendants.                                )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

58), which was filed on February 17, 2021. Through the Report and Recommendation, the

Magistrate Judge recommends that Defendant Gay’s motion for summary judgment (Doc. No. 48)

and Defendant Arnold’s motion to dismiss (Doc. No. 50) be granted. Although the Report and

Recommendation advised the parties that any objections must be filed within 14 days of service,

no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Defendant Gay’s motion for summary judgment (Doc. No.

48) and Defendant Arnold’s motion to dismiss (Doc. No. 50) are GRANTED.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00118 Document 59 Filed 03/05/21 Page 1 of 1 PageID #: 296
